Citation Nr: 1722612	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  16-15 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to October 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).  


FINDINGS OF FACT

1.  There is no competent evidence of any nexus between the appellant's current HTN and his active service.  

2.  There is no competent evidence of any nexus between the appellant's current bilateral hearing loss and his active service.  

3.  There is no competent evidence of any nexus between the appellant's current obstructive sleep apnea and his active service.  

4.  There is no medical evidence of any nexus between the appellant's current mental health complaints and his active service.  

5.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as there are no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The appellant does not have HTN that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The appellant does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The appellant does not have obstructive sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The appellant does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by May 2013 and January 2016 letters.  
See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's post-service VA and private medical records, and the Veteran's contentions and statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any other evidence relevant to his claims that has not been obtained.  However, the RO has been unable to locate the Veteran's in-service treatment records after multiple attempts from multiple sources.  

The Board is cognizant of Hayre v. West, wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) elaborated on VA's responsibility to obtain a veteran's service records.  188 F.3d 1327 (Fed. Cir. 1999).  However, the Board finds that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records (STRs) on multiple occasions, to include May 2013, October 2013, and November 2013.  The National Personnel Records Center (NPRC) responded that the Veteran's records were fire-related and that there are no STRs or SGOs (Surgeon General Reports).  In December 2013, the RO issued a Formal Finding of the Unavailability of Service Treatment Records.  

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).  

The Board observes that where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, VA has no further duty to attempt to obtain the Veteran's STRs.  

Of record is a VA audiological examination from December 2013 addressing the etiology of the Veteran's hearing loss.  Apparently, this evaluation was obtained due to a private physician's 2012 opinion of record that the Veteran's hearing loss was of service origin.  The VA examiner's opinion was based upon review of the claims file and examination of the Veteran.  

The Board acknowledges that, to date, the Veteran has not been provided with VA examinations and medical opinions have not been obtained in relation to his claims of entitlement to service connection for HTN, obstructive sleep apnea, a mental health disorder, or for a TDIU.  The Board finds that the medical evidence of record is sufficient to decide the claims and no VA medical opinions as to those claims are warranted.  38 U.S.C.A. § 5103A(a) (West 2014).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

Regarding the third factor, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  

In this case, the only evidence that the Veteran has HTN, sleep apnea, a psychiatric disorder, or is entitled to a TDIU, are the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that HTN, sleep apnea and a psychiatric disorder should be service connected and that a TDIU is warranted, the fact remains that his contentions have not been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claims.  Accordingly, the Board finds that referral for VA medical examinations or opinions is not warranted.  As such, the lay statements of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by the VCAA.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., HTN, sensorineural hearing loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The Veteran served on active duty from November 1957 to October 1959.  He filed a claim for VA benefits in November 2012.  He argued that service connection was warranted for HTN, bilateral hearing loss, sleep apnea, and a mental health disorder in that these disorders were of service origin.  He also claimed that a TDIU was warranted as he was unemployable due to these conditions.  

The Veteran's STRs were requested from the service department in May 2013, October 2013, and November 2013, but the NPRC responded that records were unavailable as they were likely destroyed in a fire at the center in 1973.  

In May 2013, the Veteran was sent a form that requested information to reconstruct medical data.  Specifically, it was requested that he provide information regarding any conditions for which he was treated in service so that attempt could to made to obtain STRs from alternate sources.  An incomplete form was received later that month.  The Veteran was contacted in November 2013, but he could not provide the necessary information.  In December 2013, the RO made a formal finding on the unavailability of the Veteran's STRs.  The record reflects that an additional letter was sent to the Veteran in January 2016 explaining that all efforts to obtain his STRs had been unsuccessful.  He replied that his case should be worked with the evidence that was currently on file.  

A private record from February 2012 reflects that the Veteran was diagnosed with obstructive sleep apnea.  A November 2012 private record shows a diagnosis of bilateral hearing loss.  The examiner noted that the Veteran gave a history of being exposed to high frequency arms fire and machinery equipment during his time in military service.  She opined that it was at least as likely as not that his hearing problem resulted from this inservice noise exposure.  No rationale for this opinion was provided.

Upon VA audiological examination in December 2013, it was noted that VA records in 2004 showed bilateral moderate to severe hearing loss.  This examination also showed bilateral hearing loss.  The examiner opined that it was less likely than not that this condition was related to service.  For rationale, she pointed out that the Veteran had no hearing loss when entering service.  Post service, he worked in construction for over 20 years had been exposed to work-related noise.  There was no evidence of complaints of hearing loss in the claims file for more than 50 years after service.  She opined that his bilateral hearing loss was due to presbycusis or hearing loss expected as a normal aging process.  

In pertinent part, VA records dated from 2013 through 2016 reflect treatment for HTN and depression.  

Analysis

As previously noted, service connection may be granted for a chronic disability resulting from a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2014).  The appellant contends that he currently has HTN, bilateral hearing loss, obstructive sleep apnea, and a mental health disorder of service onset.  

However, where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not meet this burden by merely presenting his opinion because he is not a medical health professional and his opinion does not constitute competent medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges the Veteran's belief that he has these conditions as a result of his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2016) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

As already noted, attempts to obtain the Veteran's STRs were unsuccessful, as were attempts to reconstruct them.  Post service treatment records are dated from 2004 forward.  These records, private and VA, reflect treatment and/or diagnoses of HTN, bilateral hearing loss, obstructive sleep apnea, and depression many, many years after service discharge in 1959.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit affirmed a decision by the Court which held that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  The trier of fact should consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability).  Applying Maxson to the facts presented here, the Board may consider the absence of evidence when engaging in a fact finding role and in this case, there simply is no medical evidence of HTN, bilateral hearing loss, sleep apnea, or a mental health disorder until over 45 years after service.  There are no contemporaneous records in the years after service to reflect treatment for any of the claimed conditions until many years after service.  

Moreover, the private examiner's 2012 opinion that the Veteran's bilateral hearing loss was likely due to inservice noise exposure is given no probative value.  Clearly, her opinion was based on the medical history as related by the Veteran and not based on factual account.  She did not address the many years that passed after alleged inservice exposure and initial complaint of hearing impairment.  Nor did she address the Veteran's post service exposure to excessive noise in his long time employment in construction.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2015); 38 C.F.R. § 3.159(d) (2016).  

In order for service connection to be warranted, there must be evidence of a present disability which is attributable to a disease or injury incurred during service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303 (2016).  Because the totality of the medical and non-medical evidence of record shows that any currently demonstrated HTN, hearing loss, sleep apnea, and an acquired psychiatric disorder, are not at least as likely as not related to service, the Board finds that the claims for entitlement to service connection for such must be denied.  Moreover, the Board finds that the evidence of record is not in equipoise on the question of whether the appellant has HTN, hearing loss, sleep apnea, or an acquired psychiatric disorder, that should be service connected.  Since the preponderance of the evidence is against the appellant's service connection claims, the benefit-of-the-doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

TDIU - In General

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Pursuant to 38 C.F.R. § 4.16(b) (2016), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  

Background and Analysis

The Veteran claim that he is unemployable due to HTN, bilateral hearing loss, sleep apnea, and a mental health disorder.  In this case, however, service connection has been denied for each of those conditions.  Thus, he does not have any service-connected disabilities.  Therefore, entitlement to a TDIU must be denied as there are no service-connected disabilities which could be found to be causing individual unemployability.  The Board finds that the preponderance of the evidence is against the claim and it must be denied.  See Gilbert, supra.  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for HTN is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for an acquired psychiatric disorder is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


